Citation Nr: 1222123	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  10-05 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression, as secondary to service-connected non-Hodgkin's lymphoma.

2.  Entitlement to a rating in excess of 20 percent for residuals of small bowel resection associated with non-Hodgkin's lymphoma, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to residuals of small bowel resection associated with non-Hodgkin's lymphoma, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2008 rating decision in which the RO denied the Veteran's claims for service connection for depression, as secondary to service-connected non-Hodgkin's lymphoma and for a rating in excess of 20 percent for residuals of small bowel resection.  In February 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2010.

In July 2009, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.

In July 2010, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record.

In July 2011, the Board denied a rating in excess of 20 percent for residuals of small bowel resection associated with non-Hodgkin's lymphoma.  The Veteran appealed that portion of the July 2011 Board decision denying an increased rating for residuals of small bowel resection associated with non-Hodgkin's lymphoma to the United States Court of Appeals for Veterans Claims (Court).  In January 2012, the Court granted the joint motion for remand filed by representatives for both parties, vacating that portion of the Board's decision denying an increased rating, and remanding the matter to the Board for further proceedings consistent with the joint motion.  

Also in July 2011, the Board remanded the Veteran's claim of service connection for an acquired psychiatric disorder to the RO, via the Appeals Management Center (AMC), in Washington, D.C., for further action.  After accomplishing some of the requested action, the AMC returned this matter to the Board for further appellate consideration.

The Board notes that, while the RO originally characterized the psychiatric claim as one for service connection for depression, the record reflects other psychiatric diagnoses.  Given that, and because the RO has actually considered the various other diagnoses in adjudicating the claim-consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009)-the Board has recharacterized this claim as reflected on the title page.

Additionally, as explained in further detail in the remand below, the Veteran submitted evidence, including an April 2012 vocational assessment, reflecting that he is unable to work due to his service-connected residuals of small bowel resection.  Accordingly, and consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009), the appeal has been expanded to include the matter of the Veteran's entitlement to a TDIU due to this service-connected disability.  

For the reasons expressed below, the matters on appeal are being remanded to the RO.  VA will notify the appellant when further action, on his part, is required.

The Board notes that, while the Veteran previously was represented by Disabled American Veterans, in January 2012, the Veteran granted a power-of-attorney in favor of private attorney Robert V. Chisholm with regard to the claims on appeal.  The Veteran's current attorney has submitted written argument on his behalf.  The Board recognizes the change in representation.  

As a final preliminary matter, the Board notes that in August 2007, the Veteran raised a claim for compensation benefits for hepatitis C under the provisions 38 U.S.C.A. § 1151.  As the RO has not adjudicated this matter, it is not properly before the Board; hence, it is referred to the RO for appropriate action.


REMAND

The Board's review of the claims file reveals that further RO action in this appeal in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.  

At the outset, the Board notes that the claim for service connection for an acquired psychiatric disability was remanded in July 2011 for additional evidentiary development.  In its remand, the Board instructed the RO to readjudicate this matter following completion of its development and, if denied, issue an appropriate SSOC.  See 38 C.F.R. § 19.31(c) (2011).  Here, additional evidence, to include lay statements from the Veteran, VA and non-VA treatment records, and a VA examination report, was associated with the claims file following the Board's July 2011 remand.  However, no readjudication of the issue of service connection for an acquired psychiatric disability was ever completed.  As such, a remand is necessary to afford the RO the opportunity to comply with the Board's remand instruction to consider this evidence.  Id; 38 C.F.R. § 19.37.  See also Stegall v. West, 11 Vet. App. 268, 271 (1998).

Similarly, the Board observes that evidence associated with the claims file since the July 2011 decision is relevant to the matter of an increased rating for residuals of small bowel resection associated with non-Hodgkin's lymphoma, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b).  While some of this evidence - i.e., an April 2012 private vocational assessment - was submitted by the Veteran's attorney and accompanied by a waiver of RO review, other evidence, including additional VA treatment records dated from August 2009 through January 2012, was either submitted without a waiver of RO review or was obtained by the AMC in conjunction with the July 2011 remand directives.  With regard to the latter evidence, the Board notes that it cannot proceed on a determination at this time because to do so would be prejudicial to the Veteran.  See 38 C.F.R. §§ 19.37, 20.1304 (2011).  Thus, a remand is necessary to afford the RO the opportunity to review this evidence in conjunction with the Veteran's claim for increased rating.  
With regard to the newly-added issue of entitlement to a TDIU, the Board observes that total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).

In this case, the Veteran has not, at any point pertinent to the current claim for increase, met the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a schedular TDIU, as service connection is in effect only for non-Hodgkin's lymphoma and residuals of small bowel resection associated with non-Hodgkin's lymphoma, which have a combined rating of 40 percent.  However, a total rating, on an extra-schedular basis, may nonetheless be granted, in exceptional cases (and pursuant to specifically prescribed procedures), when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b).

During the pendency of his appeal, the Veteran submitted evidence, to include the report of an April 2012 private vocational assessment, indicating that he is unable to work because of residuals associated with his small bowel resection.  Thus, he appears to raise the matter of his entitlement to a TDIU in the context of his claim for a higher initial rating.  Given this, the claim for a TDIU is essentially a component of the claim for a higher initial rating.  See Rice, 22 Vet. App. at 447.

The Board notes, however, that the RO has not adjudicated a claim for a TDIU due to service-connected residuals of bowel obstruction.  Under these circumstances, after giving the Veteran an opportunity to file a formal claim for a TDIU due to this disability, and completing any action pertinent to such claim, the RO should adjudicate the matter of the Veteran's entitlement to a TDIU due to residuals of small bowel resection associated with non-Hodgkin's lymphoma, in the first instance, to avoid prejudice to the Veteran.  See e.g. Bernard v. Brown, Vet. App. 384 (1993).
Prior to the RO's consideration of the Veteran's claim for a TDIU due to the noted disability and reconsideration of his claims for service connection for an acquired psychiatric disability and increased rating for residuals of small bowel resection, the RO should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file.  

In October 2007, the Veteran submitted a copy of a letter from the United States Office of Personnel Management (OPM) indicating that "[i]n reviewing [his] medical records, [OPM] found [him] to be disabled for his position as a food service worker, due to depression."  Pertinent law requires that the VA obtain Federal records such as Federal workers' compensation records so long as a reasonable possibility exists that the records are relevant to an appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  Thus, the Board finds that the RO should obtain and associate with the claims file a copy of any determinations of the Office of Workers' Compensation Program (OWCP) under the Federal Employee Compensation Act (FECA), as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  If the RO concludes that the records sought do not exist or that further efforts to obtain these records would be futile, the RO should follow the procedures prescribed in 38 C.F.R. § 3.159(e) with respect to notifying veterans of the unavailability of evidence sought in conjunction with an appeal.  

In addition to outstanding OWCP records, review of the claims file reveals pertinent evidence in VA's possession, but not yet associated with the current record.  Specifically, the claims currently includes outpatient treatment records from the VA Medical Center (VAMC) in Butler, Pennsylvania through January 2012.  In August 2011, the Veteran submitted information that he is regularly seen at this facility for ongoing psychiatric care; hence, more recent records from the Butler VAMC may exist.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Butler VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since January 2012, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

While these matters are on remand, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The letter should also inform the Veteran of the information and evidence needed to support a claim for a TDIU due to his service-connected residuals of small bowel resection, specifying what evidence VA will provide and what evidence the Veteran is to provide.  It should also request that the Veteran submit records pertaining to May 2007 inpatient treatment by Dr. Handly for anxiety and depression or a complete authorization to obtain these records (see incomplete authorization dated in August 2011). 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal in light of all pertinent evidence and legal authority.  

In adjudicating the claim for increase, the RO should specifically consider whether staged rating of the disability, pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), is warranted, as well as whether the criteria for invoking the procedures for assignment of an increased rating or for aTDIU due to the disability, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1) or § 4.16(b) (as appropriate) are met.  Additionally, the RO's adjudication of all matters should include consideration of all evidence added to the record since the RO's last adjudication of the claim-to include, for the sake of efficiency, evidence submitted directly to the Board in April 2012 (notwithstanding the waiver of initial RO consideration of the evidence).

Accordingly, these matters are hereby REMANDED to the RO for the following action:

1.  The RO should furnish to the Veteran a VA Form 21-8940 to enable him to file a formal application for a TDIU due to residuals of small bowel resection associated with non-Hodgkin's lymphoma.

2.  The RO should obtain from the Butler VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since January 2012.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  The RO should request copies of any OWCP determinations pertaining to a Federal workers' compensation claim filed by the Veteran as well as any copies of the records on which such determinations were based.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

4.  The RO should send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the appeal that is not currently of record.  This letter should specifically request that the Veteran submit records pertaining to May 2007 inpatient treatment by Dr. Handly for anxiety and depression or a complete authorization to obtain these records (see incomplete authorization dated in August 2011).  

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  It should also inform the Veteran of the information and evidence necessary to support a claim for a TDIU due to residuals of small bowel resection, and should specify what evidence VA will provide and what evidence the Veteran is to provide.

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

5.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claims on appeal in light of all pertinent evidence (to particularly include all evidence added to the claims file since the RO's last adjudication of the claims in the January 2010 SOC) and legal authority (to include 38 C.F.R. § 3.321(b) and 38 C.F.R. § 4.16(b), as appropriate).  The RO's adjudication of the claim for higher rating for residuals of small bowel resection should include consideration of whether staged rating, pursuant to Hart (cited above) is warranted.  

7.  If any benefit sought on appeals remain denied, the RO must furnish to the Veteran and his attorney an appropriate SSOC that includes citation to and discussion of all additional legal authority considered (in particular, 38 C.F.R. §§ 3.321(b) and 4.16(b)), along with reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.


The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).



